Exhibit 10.4

 

AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

DUE NOVEMBER 26, 2007

 

This Amendment dated November 26, 2007 (the “Amendment”) amends certain
provisions of the Convertible Promissory Note in the original principal amount
of $500,000.00, issued by Virium Pharmaceuticals Inc., a New York corporation
(the “Company”) (No. PN-May-1), due November 26, 2007 (the “Note”), and is by
and between the Company and Strategic Capital Resources, Inc. (“Holder”).  Terms
not otherwise defined herein which are defined in the Note shall have the same
respective meanings herein as therein.

 

WHEREAS, pursuant to that certain Subscription Agreement, dated as of May 30,
2007, by and between the Company and the Holder (the “Subscription Agreement”),
the Company issued to the Holder the Note and a common stock purchase warrant
(the “Prior Warrant”) representing the right to purchase up to 250,000 shares of
the Company’s common stock, par value $0.001 per share (“Common Stock”).

 

WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             Amendments to the Note.  The Note is hereby amended as follows:

 

(a)           All references to “November 26, 2007” in the Note are hereby
deleted and replaced with “March 26, 2008.”

 

(b)           All interest on the Note accruing after November 30, 2007 shall
accrue at the rate of 15% per annum, compounded monthly.

 

2.             Effectiveness.  This Amendment shall be effective as of
November 26, 2007.

 

3.             Payment of Interest. Upon consummation of its next bridge or any
other type of financing transaction, but not later than December 10, 2007, the
Company shall promptly pay to the Holder in cash the amount of $31,308.56,
representing all accrued and unpaid interest on the Note through November 30,
2007.  For avoidance of doubt, any interest paid in cash shall not be eligible
for conversion in accordance with the terms of the Note.

 

4.             Issuance of Additional Warrant.  Upon execution of this
Amendment, the Company shall issue to the Holder an additional warrant to
purchase up to 250,000 shares of Common Stock (the “Additional Warrant”).  The
terms of the Additional Warrant shall

 

--------------------------------------------------------------------------------


 

be identical in all respects to the terms of the Prior Warrant and the
Additional Warrant shall be deemed to be a “Warrant” issued pursuant to the
Subscription Agreement for all purposes.  Notwithstanding the issuance of the
Additional Warrant or anything else in this Amendment, the Prior Warrant shall
remain unmodified and in full force and effect in accordance with its terms.

 

5.             Ratification, Etc.  Except as expressly amended hereby, all terms
and conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect.  The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced or refinanced hereunder or hereby.  The Note and
this Amendment shall be read and construed as a single agreement.  All
references to the Note shall hereafter refer to such Note, as amended hereby.

 

6.             No Novation.  THE COMPANY AND HOLDER HAVE ENTERED INTO THIS
AMENDMENT SOLELY TO AMEND CERTAIN OF THE TERMS OF THE NOTE.  THEY DO NOT INTEND
THIS AMENDMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS
AMENDMENT AND THE TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE,
A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE NOTE.

 

7.             No Waiver.  Nothing contained herein shall constitute a waiver
of, impair or otherwise affect, any obligation of the Company under any Note or
any rights of any Holder consequent thereon.

 

8.             Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.  Any executed counterpart of this
Amendment delivered by facsimile or other means of electronic image transmission
shall be valid and binding in all respects and shall have the same force and
effect as an original thereof.

 

9.             Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York (without
reference to conflict of laws).

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

 

Company:

 

 

 

VIRIUM PHARMACEUTICALS INC.

 

 

 

 

 

By:

/s/ James M. Pachence

 

 

Name: James M. Pachence

 

 

Title: President & CEO

 

 

 

Holder:

 

 

 

STRATEGIC CAPITAL RESOURCES, INC.

 

 

 

 

 

By:

/s/ David Miller

 

 

Name: David Miller

 

 

Title: Chairman & CEO

 

3

--------------------------------------------------------------------------------